DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 12/15/2021 (“Amendment”). Claims 1-13 are currently under consideration. The Office acknowledges the amendments to claims 1 and 5, as well as the addition of new claims 9-13. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pressure measuring device” in claims 1, 2, and 6, “display unit” in claims 2 and 6, “display element” in claims 2 and 6, and “control device” in claims 4 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “pressure measuring device,” pressure gauge 3 shown in Fig. 1; for “display unit,” 3c as in Fig. 2; for “display element,” 3d as in Fig. 2; and for “control device,” sequencer 15 as in Fig. 6).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0032019 (“Acker”) in view of US Patent Application Publication 2014/0305810 (“von Bahr”) and US Patent Application Publication 2011/0192213 (“Zimmerman”).
Regarding claim 1, Acker teaches [a] sulfide gas concentration measuring device (¶¶s 0001 and 0002), comprising: …; a sulfide gas sensor connected to an outlet port … to measure a concentration of sulfide gas in the exhaled breath discharged from the outlet port (¶ 0034, the gas sensor being a hydrogen sulfide sensor - note that in Fig. 1, the gas sensor is element 32 (¶ 0040), which is downstream from the gas conduit 12, with e.g. a diverter valve 26 located in between. This valve has an outlet port); … .
Acker does not appear to explicitly teach a pressure regulator comprising an inlet port receiving exhaled breath of a subject, a sensor connected to an outlet port of the pressure regulator, and a pressure measuring device configured to measure a pressure in the inlet port of the pressure regulator to make the subject aware of the measured pressure, wherein the sulfide gas sensor is connected to the outlet port of the pressure regulator such that a pressure in the outlet port of the pressure regulator is equal to a pressure in an inlet port of the sulfide gas sensor, and the pressure regulator keeps the pressure in the inlet port of the sulfide gas sensor at a predetermined set pressure by keeping the pressure in the outlet port of the pressure regulator at the predetermined set pressure.
von Bahr teaches using a flow regulator 6 in the vicinity of a breath inlet 1 (Fig. 1, ¶ 0027) to form a pressure regulator (¶ 0027, using e.g. a flow restrictor to control the rate of exhalation flow. Flow is directly proportional to pressure) comprising an inlet port and an outlet port as claimed (Fig. 1, inlet 1, and the outlet that leads to sensor 11). von Bahr also teaches a pressure measuring device configured to measure the pressure in the inlet port of the flow regulator to make the subject aware of the measured pressure (¶ 0025, pressure sensor 2 together with a feedback mechanism to ensure that the soft palate is closed during exhalation).
Zimmerman teaches using a pressure regulator to set the flow rate of a gas to a sensor (¶ 0163).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the recirculation loop of Acker with the flow/pressure regulator of von Bahr, for the purpose of providing a set flow rate of gas to the sulfide sensor (Zimmerman: ¶ 0163, accurately setting the flow rate), and as the simple substitution of one known gas providing arrangement for another, with predictable results (Acker: ¶ 0010, the recirculation loop is to provide a continuous gas flow to the gas sensor; Zimmerman: ¶ 0163, the regulator sets a flow rate). It also would have been obvious to use the pressure measuring device of von Bahr in Acker, arranged at the inlet port of the regulator as in von Bahr, for the purpose of ensuring that the soft palate is closed during exhalation (von Bahr: ¶ 0025, e.g. so that nasal air does not interfere with the breath sample), and to ensure that accurate exhalation pressure is maintained so that exhalation flow can be controlled to limit excess flow (von Bahr: ¶¶s 0025, 0027). 
Further, it should be noted that in Acker: ¶ 0013, recirculation is described as optional, such that adding the regulator of von Bahr (instead of replacing the recirculation loop) in the manner described by Zimmerman would also have been obvious for the reasons described above. In these arrangements, the pressure set by the regulator would be the same as the pressure at the sensor.
Regarding claim 3, Acker-von Bahr-Zimmerman teaches all the features with respect to claim 1, as outlined above. Acker-von Bahr-Zimmerman further teaches an external outlet port open to an atmosphere (Acker: Fig. 1, exhaust port 60); a pump (Acker: Fig. 1, pump 30); and a switch valve configured to connect an outlet port of the sulfide gas sensor to a selected one of the external outlet port and the pump (Acker: Fig. 1, valve 28 - also see ¶ 0077, describing the valve 28 as unplugged and pulling ambient air in, and ¶ 0038, describing valve 28 as plugged and forcing flow into the recirculation loop. I.e., valve 28 controls whether the air flows right to element 60 or left to element 30 in Fig. 1), the exhaled breath being discharged from the outlet port of the sulfide gas sensor (Acker: Fig. 1, via outlet check valve 50).
Regarding claim 4, Acker-von Bahr-Zimmerman teaches all the features with respect to claim 3, as outlined above. Acker-von Bahr-Zimmerman further teaches an external connection port connected to a cleaning gas source supplying cleaning gas and configured to be connectable to an inlet port of the sulfide gas sensor (Acker: ¶ 0073, purging the sampling device using dry medical air provided into the apparatus via a port. The port is configured to be connectable to an inlet port of the sensor 32 because that is how the sensor is purged (Acker: ¶¶s 0073, 0078)), the exhaled breath being introduced into the inlet port of the sulfide gas sensor (i.e., the same entrance that the breath sample arrives at - see Acker: Fig. 1, the branch to the left of sensor 32); and a control device which controls the sulfide gas sensor, the pump, and the switch valve and controls a connection between the external connection port and the inlet port of the sulfide gas sensor (Acker: Fig. 1, controller 150 - also see e.g. ¶ 0037, using valve 28 for “automatic” detection, ¶ 0040, processing signals from sensor 32, ¶ 0042, controlling pump 30, etc. Note that purging happens similarly to the sampling procedure), wherein, when the concentration of the sulfide gas in the exhaled breath is measured, the control device disconnects the external connection port from the inlet port of the sulfide gas sensor (in Acker, there is no need for intake of the dry medical air because the purging is not being performed - see ¶¶s 0073 and 0078, and ¶ 0038, plugged to the ambient environment), sets the switch valve to connect the outlet port of the sulfide gas sensor to the external outlet port (Acker: ¶ 0045, through exhaust port 60), and causes the sulfide gas sensor to measure the concentration of the sulfide gas in the exhaled breath in a state in which the pump is stopped (Acker: ¶ 0013 explains that recirculating the exhaled gas is optional, which makes the running of pump 30 optional (¶ 0042). Therefore, the H2S concentration is measured in a state in which the pump is stopped), and wherein, after the measurement of the concentration of the sulfide gas in the exhaled breath is completed, the control device connects the external connection port to the inlet port of the sulfide gas sensor and operates the pump in a state in which the switch valve is set to connect the outlet port of the sulfide gas sensor to the pump (as above, in the purging configuration - Acker: ¶ 0073, purging the sampling device using dry medical air provided into the apparatus via a port. Also see ¶ 0078)).
Regarding claim 5, Acker teaches [a] sulfide gas concentration measuring method (¶¶s 0001 and 0002), comprising: …; introducing the exhaled breath discharged from an outlet port … into a sulfide gas sensor (¶ 0034, the gas sensor being a hydrogen sulfide sensor - note that in Fig. 1, the gas sensor is element 32 (¶ 0040), which is downstream from the gas conduit 12, with e.g. a diverter valve 26 located in between. This valve has an outlet port) …; and measuring a concentration of sulfide gas in the exhaled breath of the subject by the sulfide gas sensor (¶ 0034).
Acker does not appear to explicitly teach introducing exhaled breath of a subject into an inlet port of a pressure regulator while a pressure in the inlet port of the pressure regulator is measured and the subject is made aware of the measured pressure, and introducing the exhaled breath discharged from an outlet port of the pressure regulator into the sensor such that a pressure in the outlet port of the pressure regulator is equal to a pressure in an inlet port of the sulfide gas sensor, and keeping, by the pressure regulator, the pressure in the inlet port of the sulfide gas sensor at a predetermined set pressure by keeping the pressure in the outlet port of the pressure regulator at the predetermined set pressure.
von Bahr teaches using a flow regulator 6 in the vicinity of a breath inlet 1 (Fig. 1, ¶ 0027) to form a pressure regulator (¶ 0027, using e.g. a flow restrictor to control the rate of exhalation flow. Flow is directly proportional to pressure) comprising an inlet port and an outlet port (Fig. 1, inlet 1, and the outlet that leads to sensor 11). von Bahr also teaches a pressure measuring device configured to measure the pressure in the inlet port of the flow regulator to make the subject aware of the measured pressure (¶ 0025, pressure sensor 2 together with a feedback mechanism to ensure that the soft palate is closed during exhalation).
Zimmerman teaches using a pressure regulator to set the flow rate of a gas to a sensor (¶ 0163).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the recirculation loop of Acker with the flow/pressure regulator of von Bahr, for the purpose of providing a set flow rate of gas to the sulfide sensor (Zimmerman: ¶ 0163, accurately setting the flow rate), and as the simple substitution of one known gas providing arrangement for another, with predictable results (Acker: ¶ 0010, the recirculation loop is to provide a continuous gas flow to the gas sensor; Zimmerman: ¶ 0163, the regulator sets a flow rate). It also would have been obvious to use the pressure measuring device of von Bahr in Acker, arranged at the inlet port of the regulator as in von Bahr, for the purpose of ensuring that the soft palate is closed during exhalation (von Bahr: ¶ 0025, e.g. so that nasal air does not interfere with the breath sample), and to ensure that accurate exhalation pressure is maintained so that exhalation flow can be controlled to limit excess flow (von Bahr: ¶¶s 0025, 0027). 
Further, it should be noted that in Acker: ¶ 0013, recirculation is described as optional, such that adding the regulator of von Bahr (instead of replacing the recirculation) in the manner described by Zimmerman would also have been obvious for the reasons described above. In these arrangements, the pressure set by the regulator would be the same as the pressure at the sensor.
Regarding claim 10, Acker teaches [a] sulfide gas concentration measuring device (¶¶s 0001 and 0002), comprising: …; a sulfide gas sensor connected to an outlet port … to measure a concentration of sulfide gas in the exhaled breath discharged from the outlet port (¶ 0034, the gas sensor being a hydrogen sulfide sensor - note that in Fig. 1, the gas sensor is element 32 (¶ 0040), which is downstream from the gas conduit 12, with e.g. a diverter valve 26 located in between. This valve has an outlet port); … .
Acker does not appear to explicitly teach a pressure regulator comprising an inlet port receiving exhaled breath of a subject, a sensor connected to an outlet port of the pressure regulator, and a pressure gauge configured that measures a pressure in the inlet port of the pressure regulator to make the subject aware of the measured pressure, wherein the sulfide gas sensor is connected to the outlet port of the pressure regulator such that a pressure in the outlet port of the pressure regulator is equal to a pressure in an inlet port of the sulfide gas sensor, and the pressure regulator keeps the pressure in the inlet port of the sulfide gas sensor at a predetermined set pressure by keeping the pressure in the outlet port of the pressure regulator at the predetermined set pressure.
von Bahr teaches using a flow regulator 6 in the vicinity of a breath inlet 1 (Fig. 1, ¶ 0027) to form a pressure regulator (¶ 0027, using e.g. a flow restrictor to control the rate of exhalation flow. Flow is directly proportional to pressure) comprising an inlet port and an outlet port as claimed (Fig. 1, inlet 1, and the outlet that leads to sensor 11). von Bahr also teaches a pressure gauge that measures the pressure in the inlet port of the flow regulator to make the subject aware of the measured pressure (¶ 0025, pressure sensor 2 together with a feedback mechanism to ensure that the soft palate is closed during exhalation).
Zimmerman teaches using a pressure regulator to set the flow rate of a gas to a sensor (¶ 0163).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the recirculation loop of Acker with the flow/pressure regulator of von Bahr, for the purpose of providing a set flow rate of gas to the sulfide sensor (Zimmerman: ¶ 0163, accurately setting the flow rate), and as the simple substitution of one known gas providing arrangement for another, with predictable results (Acker: ¶ 0010, the recirculation loop is to provide a continuous gas flow to the gas sensor; Zimmerman: ¶ 0163, the regulator sets a flow rate). It also would have been obvious to use the pressure measuring device of von Bahr in Acker, arranged at the inlet port of the regulator as in von Bahr, for the purpose of ensuring that the soft palate is closed during exhalation (von Bahr: ¶ 0025, e.g. so that nasal air does not interfere with the breath sample), and to ensure that accurate exhalation pressure is maintained so that exhalation flow can be controlled to limit excess flow (von Bahr: ¶¶s 0025, 0027). 
Further, it should be noted that in Acker: ¶ 0013, recirculation is described as optional, such that adding the regulator of von Bahr (instead of replacing the recirculation loop) in the manner described by Zimmerman would also have been obvious for the reasons described above. In these arrangements, the pressure set by the regulator would be the same as the pressure at the sensor.
Regarding claim 12, Acker-von Bahr-Zimmerman teaches all the features with respect to claim 10, as outlined above. Acker-von Bahr-Zimmerman further teaches an external outlet port open to an atmosphere (Acker: Fig. 1, exhaust port 60); a pump (Acker: Fig. 1, pump 30); and a switch valve configured to connect an outlet port of the sulfide gas sensor to a selected one of the external outlet port and the pump (Acker: Fig. 1, valve 28 - also see ¶ 0077, describing the valve 28 as unplugged and pulling ambient air in, and ¶ 0038, describing valve 28 as plugged and forcing flow into the recirculation loop. I.e., valve 28 controls whether the air flows right to element 60 or left to element 30 in Fig. 1), the exhaled breath being discharged from the outlet port of the sulfide gas sensor (Acker: Fig. 1, via outlet check valve 50).
Regarding claim 13, Acker-von Bahr-Zimmerman teaches all the features with respect to claim 12, as outlined above. Acker-von Bahr-Zimmerman further teaches an external connection port connected to a cleaning gas source supplying cleaning gas and configured to be connectable to an inlet port of the sulfide gas sensor (Acker: ¶ 0073, purging the sampling device using dry medical air provided into the apparatus via a port. The port is configured to be connectable to an inlet port of the sensor 32 because that is how the sensor is purged (Acker: ¶¶s 0073, 0078)), the exhaled breath being introduced into the inlet port of the sulfide gas sensor (i.e., the same entrance that the breath sample arrives at - see Acker: Fig. 1, the branch to the left of sensor 32); and a sequencer which controls the sulfide gas sensor, the pump, and the switch valve and controls a connection between the external connection port and the inlet port of the sulfide gas sensor (Acker: Fig. 1, controller 150 - also see e.g. ¶ 0037, using valve 28 for “automatic” detection, ¶ 0040, processing signals from sensor 32, ¶ 0042, controlling pump 30, etc. Note that purging happens similarly to the sampling procedure), wherein, when the concentration of the sulfide gas in the exhaled breath is measured, the sequencer disconnects the external connection port from the inlet port of the sulfide gas sensor (in Acker, there is no need for intake of the dry medical air because the purging is not being performed - see ¶¶s 0073 and 0078, and ¶ 0038, plugged to the ambient environment), sets the switch valve to connect the outlet port of the sulfide gas sensor to the external outlet port (Acker: ¶ 0045, through exhaust port 60), and causes the sulfide gas sensor to measure the concentration of the sulfide gas in the exhaled breath in a state in which the pump is stopped (Acker: ¶ 0013 explains that recirculating the exhaled gas is optional, which makes the running of pump 30 optional (¶ 0042). Therefore, the H2S concentration is measured in a state in which the pump is stopped), and wherein, after the measurement of the concentration of the sulfide gas in the exhaled breath is completed, the sequencer connects the external connection port to the inlet port of the sulfide gas sensor and operates the pump in a state in which the switch valve is set to connect the outlet port of the sulfide gas sensor to the pump (as above, in the purging configuration - Acker: ¶ 0073, purging the sampling device using dry medical air provided into the apparatus via a port. Also see ¶ 0078)).

Claims 2, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Acker-von Bahr-Zimmerman in view of US Patent Application Publication 2017/0065208 (“Furusaki”) and US Patent Application Publication 2018/0271404 (“Gupta”).
Regarding claims 2, 6, 9, and 11, Acker-von Bahr-Zimmerman teaches all the features with respect to the corresponding claims 1, 5, and 10, as outlined above. Regarding claim 2, Acker-von Bahr-Zimmerman does not appear to explicitly teach wherein the pressure measuring device comprises a display unit, and wherein the display unit comprises: a display element visually indicating the measured pressure; and a marking visually indicating a target pressure or a target pressure range (although von Bahr teaches a pressure sensor 2, as well as providing feedback, it is silent as to how the feedback is provided).
Furusaki teaches providing feedback to a user to help them achieve a target pressure of 5 to 20 cm H2O (¶ 0086). The feedback is therefore based on a target range.
 Gupta teaches providing feedback regarding flow via a flow meter having markings that visually indicate a target range (Fig. 2, ¶ 0075).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pressure feedback of von-Bahr (¶ 0025) using a display unit connected with its pressure sensor, the display unit having an element that visually indicates the measured pressure (Gupta), as well as markings indicating a target pressure range (Furusaki and Gupta), for the purpose of helping the patient achieve the target (von Bahr: ¶ 0025; Furusaki: ¶ 0086; Gupta: Fig. 2, flow meter 210 showing a known display arrangement).
Claim 6 is rejected in like manner (with the pressure measuring device already taught by von Bahr). Claim 9 is rejected in like manner (the flow meter of Gupta being a pressure gauge with a display having an indicator and markings). Claim 11 is rejected in like manner (using the display elements of Gupta with the gauge of von Bahr).
Regarding claim 7, Acker-von Bahr-Zimmerman-Furusaki-Gupta teaches all the features with respect to claim 2, as outlined above. Acker-von Bahr-Zimmerman-Furusaki-Gupta further teaches an external outlet port open to an atmosphere (Acker: Fig. 1, exhaust port 60); a pump (Acker: Fig. 1, pump 30); and a switch valve configured to connect an outlet port of the sulfide gas sensor to a selected one of the external outlet port and the pump (Acker: Fig. 1, valve 28 - also see ¶ 0077, describing the valve 28 as unplugged and pulling ambient air in, and ¶ 0038, describing valve 28 as plugged and forcing flow into the recirculation loop. I.e., valve 28 controls whether the air flows right to element 60 or left to element 30 in Fig. 1), the exhaled breath being discharged from the outlet port of the sulfide gas sensor (Acker: Fig. 1, via outlet check valve 50).
Regarding claim 8, Acker-von Bahr-Zimmerman-Furusaki-Gupta teaches all the features with respect to claim 7, as outlined above. Acker-von Bahr-Zimmerman-Furusaki-Gupta further teaches an external connection port connected to a cleaning gas source supplying cleaning gas and configured to be connectable to an inlet port of the sulfide gas sensor (Acker: ¶ 0073, purging the sampling device using dry medical air provided into the apparatus via a port. The port is configured to be connectable to an inlet port of the sensor 32 because that is how the sensor is purged (Acker: ¶¶s 0073, 0078)), the exhaled breath being introduced into the inlet port of the sulfide gas sensor (i.e., the same entrance that the breath sample arrives at - see Acker: Fig. 1, the branch to the left of sensor 32); and a control device which controls the sulfide gas sensor, the pump, and the switch valve and controls a connection between the external connection port and the inlet port of the sulfide gas sensor (Acker: Fig. 1, controller 150 - also see e.g. ¶ 0037, using valve 28 for “automatic” detection, ¶ 0040, processing signals from sensor 32, ¶ 0042, controlling pump 30, etc. Note that purging happens similarly to the sampling procedure), wherein, when the concentration of the sulfide gas in the exhaled breath is measured, the control device disconnects the external connection port from the inlet port of the sulfide gas sensor (in Acker, there is no need for intake of the dry medical air because the purging is not being performed - see ¶¶s 0073 and 0078, and ¶ 0038, plugged to the ambient environment), sets the switch valve to connect the outlet port of the sulfide gas sensor to the external outlet port (Acker: ¶ 0045, through exhaust port 60), and causes the sulfide gas sensor to measure the concentration of the sulfide gas in the exhaled breath in a state in which the pump is stopped (Acker: ¶ 0013 explains that recirculating the exhaled gas is optional, which makes the running of pump 30 optional (¶ 0042). Therefore, the H2S concentration is measured in a state in which the pump is stopped), and wherein, after the measurement of the concentration of the sulfide gas in the exhaled breath is completed, the control device connects the external connection port to the inlet port of the sulfide gas sensor and operates the pump in a state in which the switch valve is set to connect the outlet port of the sulfide gas sensor to the pump (as above, in the purging configuration - Acker: ¶ 0073, purging the sampling device using dry medical air provided into the apparatus via a port. Also see ¶ 0078)).

Response to Arguments
Applicant’s arguments filed 12/15/2021 have been fully considered. The amendments and arguments are persuasive to the extent that it was not previously clear whether a pressure at the outlet of the pressure regulator was equal to a pressure at the inlet of the sensor. However, a new grounds of rejection is made in further view of Zimmerman, which teaches that such a regulator can be used to directly set a flow rate of gas into a sensor. The recirculation of Acker is optional, and only select components of von Bahr are incorporated into the combination such that its pump, buffer chamber, etc. do not interfere with the device as modified. Therefore, all claims remain rejected in light of the prior art.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791